NO. 07-05-0171-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

DECEMBER 21, 2005

______________________________
 
ANDREW PAUL JIMENEZ, JR. A/K/A FRANCISCO CASTILLO, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

NO. 15,832-A; HONORABLE HAL MINER, JUDGE
_______________________________


Before QUINN, C.J., and REAVIS and HANCOCK, JJ.
MEMORANDUM OPINION

	Appellant, Andrew Paul Jimenez, Jr., appeals his conviction for possession of a
controlled substance, twice enhanced by prior felony convictions, and sentence of ten years
incarceration in the Institutional Division of the Texas Department of Criminal Justice. 
Appellant's counsel has filed a brief in compliance with Anders v. California, 386 U.S. 738,
744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137, 138
(Tex.Crim.App. 1969).  We affirm.
	Appellant was charged by indictment with the offense of possession of a controlled
substance (amphetamine) in an amount less than one gram.  This indictment further
included two enhancement paragraphs alleging that appellant had twice been convicted of
felony offenses.  On May 10, 2004, appellant entered a plea of guilty to the possession
charge and pleas of true to each of the enhancement paragraphs.  After a punishment
hearing, the trial court sentenced appellant to ten years imprisonment.  
	Appellant's counsel has filed a brief, in compliance with Anders and Gainous, stating
that he has diligently reviewed the appellate record and is of the opinion that the record
reflects no reversible error upon which an appeal can arguably be predicated.  Counsel
thus concludes that the appeal is frivolous.  Counsel's brief presents a chronological
summation of the procedural history of the case and discusses why, under the controlling
authorities, there is no reversible error in the trial court proceedings and judgment.  See
High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).
	Counsel has attached an exhibit showing that a copy of the Anders brief has been
forwarded to appellant and that counsel has appropriately advised appellant of his right to
review the record and file a pro se response to counsel's motion and brief.  The clerk of this
court has also advised appellant by letter of his right to file a response to counsel's brief. 
Appellant has not filed a response.
	We have made an independent examination of the record to determine whether
there are any non-frivolous grounds upon which an appeal could arguably be founded.  See
Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813
S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds.
	Appellant's counsel has moved for leave to withdraw.  See Johnson v. State, 885
S.W.2d 641, 645 (Tex.App.-Waco 1994, writ ref'd).  We carried the motion for
consideration with the merits of the appeal.  Having considered the merits and finding no
reversible error, appellant's counsel's motion to withdraw is granted and the trial court's
judgment is affirmed.

						Mackey K. Hancock
						        Justice



Do not publish.